         Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 1 of 23



                       THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO



  ROXANNE RUIZ-MORALES,

        Plaintiff,
        v.
                                                        Civil No. 16-2837 (ADC)

  AMERICAN AIRLINES, INC.,

        Defendant.



                                   OPINION AND ORDER

      Before the Court is a motion for summary judgment filed by defendant American

Airlines, Inc. (“defendant” or “American Airlines”), ECF No. 27, along with defendant’s

statement of uncontested material facts (generally, “SUMF”), ECF No. 28, and supporting

exhibits, ECF Nos. 29, 32. Roxanne Ruiz-Morales (“plaintiff”) filed a motion to strike the

majority of the facts enumerated in defendant’s SUMF, ECF No. 35, which she replaced with an

amended motion to strike, ECF No. 38. In addition, plaintiff filed a cross-motion for partial

summary judgment in conjunction with her opposition to defendant’s motion for summary

judgment, ECF No. 36, and a separate SUMF and supporting documents. ECF No. 37. Defendant

filed a combined response in opposition to plaintiff’s motion to strike and cross-motion for

partial summary judgment, ECF No. 40, and a separate opposition to plaintiff’s SUMF, ECF No.

43. Upon leave of the Court, defendant also filed a surreply in support of its motion for summary

judgment. ECF Nos. 41, 42. For the reasons explained below, defendant’s motion for summary
              Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 2 of 23

Civil No. 16-2837 (ADC)                                                                                       Page 2


judgment is GRANTED IN PART and DENIED IN PART. ECF No. 27. Plaintiff’s amended

motion to strike and plaintiff’s cross-motion for partial summary judgment are DENIED. ECF

Nos. 36, 38. Within fifteen days of the date of this order, the parties are to provide the Court

with dates they are available for a settlement conference and proposed trial dates.

I.         Background

           This case is before the Court upon defendant’s removal from the Puerto Rico Court of

First Instance, San Juan Part. 1 American Airlines terminated plaintiff’s employment as their

Premium Services Manager at the Luis Muñoz Marin International Airport (“SJU”), effective

December 31, 2015. Plaintiff alleges she is due severance pay (also referred to as “mesada”) for

her wrongful termination, pursuant to Puerto Rico Laws Ann. tit. 29, § 185b (“Law 80”). Plaintiff

challenges defendant’s just cause for her termination, noting that she was the sole employee

terminated as a result of defendant’s purported reorganization and partial closing of its

operations in SJU. She also claims that, irrespective of just cause, American Airlines did not

comport with Law 80’s requirement that it dismiss the least senior employees within her job

classification. She identifies three comparably-employed individuals with less seniority, all of

whom retained their positions as Customer Service Managers after plaintiff’s termination.

           Defendant asserts plaintiff’s layoff was a result of its corporate reorganization and

decision to partially close its operations at SJU, specifically its decision to shutter its “Admirals

Club,” over which plaintiff was the Premium Services Manager. Additionally, defendant


1   A certified English translation of the underlying complaint is available at ECF No. 1-1 at pages 10–13.
           Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 3 of 23

Civil No. 16-2837 (ADC)                                                                                 Page 3


contends that the Customer Services Manager positions identified by plaintiff were not

sufficiently comparable to her role as Premium Services Manager to trigger Law 80’s seniority

requirement.

        Thus, the questions before the Court boil down to whether American Airlines had just

cause to terminate plaintiff and, if so, whether plaintiff’s position as Premium Services Manager

was sufficiently comparable to the Customer Services Manager positions identified to warrant

severance pay under Law 80 for failure to comply with the law’s seniority preferences. The

undisputed facts are as follows: 2

    1. Defendant is a corporation that operates a passenger and cargo airline. ECF Nos. 37 at 2;

        43 at 2.

    2. Plaintiff worked for defendant for thirty-two years, from June 16, 1983, until she was laid

        off effective December 31, 2015. ECF Nos. 28 at 1; 37 at 2, 16; 43 at 2.

    3. Plaintiff started at American Airlines as a part-time ticket sales agent. She progressed to

        a sales representative, account manager, and then Premium Services Manager (“PSM”).

        She never held the position of “Customer Services Manager” (“CSM”), though she

        covered the CSM position when there was no CSM on duty. ECF Nos. 28 at 1; 37 at 16; 43

        at 13. While employed by defendant, plaintiff worked exclusively within Puerto Rico.

        ECF Nos. 28 at 2; 37 at 16.




2The following facts constitute a distillation of the parties’ SUMFs and responses to each other’s SUMFs. ECF Nos.
28, 37, 43.
              Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 4 of 23

Civil No. 16-2837 (ADC)                                                                                    Page 4


    4. Plaintiff held the position of PSM for American Airlines at SJU at the time of her layoff.

        Id.

    5. She held this position for approximately twelve or thirteen years. Id. She was appointed

        PSM in 1999. ECF Nos. 37 at 2, 43 at 2.

    6. Plaintiff’s responsibilities as PSM included operating the Admirals Club at SJU. ECF Nos.

        28 at 2; 37 at 16. She oversaw the preparation of food and drink budgets for the Admirals

        Club; negotiated contracts with food, drink, and other vendors; and provided customer

        services, such as ticketing and rerouting services directly to Premium customers. 3 Id. She

        maintained a budget, worked to meet profitability and cost-control goals, ensured

        compliance with all operations (including passenger issues inside and outside the

        Admirals Club), investigated discrepancies, compiled statistics, and provided data for

        reports (pertaining to, e.g., passengers that arrived late at the gate). ECF Nos. 37 at 7–8;

        43 at 7.

    7. Her responsibilities also involved “assuring that quality service was provided [to]

        customers in order to achieve superior client satisfaction. This entailed resolving”

        problems, interacting with clients and employees, and attending debriefing meetings

        with the General Manager, José Rucabado (the “General Manager:”). ECF No. 37 at 7; 43

        at 7. Her tasks as PSM occurred inside the Admirals Club and at the gates outside the




3Plaintiff disputes the priorities of her responsibilities as a PSM, elevating the managerial and the customer service
duties above her administrative duties in running the Admirals Club. ECF No. 37 at 17.
         Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 5 of 23

Civil No. 16-2837 (ADC)                                                                 Page 5


      club. The work she performed outside the Admirals Club included assisting VIP

      customers with boarding, ensuring VIP customers on a standby list were taken care of at

      the gate, interacting with gate agents, and attending manager meetings and debriefings.

      ECF Nos. 37 at 8; 43 at 7.

   8. As PSM in charge of the Admirals Club, plaintiff supervised, coached, counseled, and

      tracked performance of employees with the title, “Premium Service Agent”

      (“PS Agents”). ECF Nos. 28 at 2; 37 at 6–7, 16–17; 43 at 2, 6. The main duties of the

      PS Agents were to register, sell, or reissue tickets, provide services, and reroute the

      luggage of customers at the Admirals Club. ECF Nos. 28 at 2; 37 at 17.

   9. A formal job description for the CSM position was in effect at the time of plaintiff’s

      termination and included the position’s essential tasks and responsibilities. ECF Nos. 37

      at 3; 43 at 3.

   10. CSMs, such as Ilsa Martínez, Sally Pérez, and Felipe Otero, were front line supervisors

      managing employees with direct customer contact. ECF Nos. 37 at 8; 43 at 7. They carried

      out tasks “above” and “below the wing.” ECF Nos. 28 at 6; 37 at 12, 22; 43 at 10, 16–17.

   11. The phrase “below the wing” refers to the “ramp” area. The area “above the wing”

      consists of the airport’s terminals and gates. ECF Nos. 28 at 3; 37 at 19.

   12. Part of the responsibilities for CSMs below the wing involved supervising ramp

      operations conducted by Fleet Service Clerks, whose primary responsibility is to load and
           Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 6 of 23

Civil No. 16-2837 (ADC)                                                                                 Page 6


        unload luggage and cargo to and from the aircraft. Fleet Service Clerks do not sell tickets,

        issue refunds, reissue tickets, or change itineraries. ECF Nos. 28 at 7; 37 at 22–23.

    13. CSMs above the wing supervise Customer Service Agents 4 (“CS Agents”) with issuing

        and reissuing tickets, changing itineraries, issuing refunds, and boarding the planes. ECF

        Nos. 28 at 4, 7; 37 at 19, 23; 43 at 14–15.

    14. Plaintiff had some experience interacting with CSMs and CS Agents in the terminal and

        gate areas while dealing with passenger ticketing and luggage issues. 5 ECF No. 28 at 3;

        37 at 17–18.

    15. Sometimes CS Agents worked in the Admirals Club. ECF Nos. 37 at 13; 43 at 12.

    16. Both the CSM and PSM positions involve supervising and managing employees, assuring

        safety, and providing customer service. ECF Nos. 37 at 3, 9; 43 at 4, 9. The PSM and CSMs

        used the same internal protocols to track and document employees’ performance. ECF

        Nos. 37 at 7; 43 at 7.

    17. Plaintiff took many of the same trainings as the CSMs, including a ramp services training.

        ECF Nos. 37 at 13; 43 at 11.

    18. Former Admirals Club Manager, Tere Méndez, described the responsibilities of PSMs and

        CSMs as eighty-five to ninety percent the same. She last worked with American Airlines

        in 2008. ECF Nos. 37 at 9; 43 at 8.


4 The parties interchangeably refer to “Customer Service Agents” as “Passenger Service Agents.” See, e.g., ECF No.
37 at 19. For simplicity, the Court will employ the terms “Customer Service Agent” or “CS Agent.”
5 The parties dispute the frequency of these interactions. ECF Nos. 28 at 3, 37 at 17–18.
         Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 7 of 23

Civil No. 16-2837 (ADC)                                                                     Page 7


   19. Minnette Vélez, American Airlines’ Communications Manager for Central America and

      Puerto Rico, described the PSM and CSM positions as involving the same work, though

      Vélez has been to SJU only about ten times since 2010. ECF Nos. 37 at 9; 43 at 8.

   20. When there was no CSM on duty, plaintiff would cover the responsibilities of that

      position, but it did not happen often. ECF Nos. 37 at 14; 43 at 12.

   21. CSMs had five primary responsibilities, to: (1) provide quality service and achieve

      superior customer satisfaction; (2) meet profitability and cost-control goals; (3) ensure

      compliance with all operations, safety, and federal guidelines; (4) provide team members

      with fair and equitable treatment; and (5) run an effective operation. Plaintiff carried out

      all of these responsibilities and associated tasks as PSM. ECF Nos. 37 at 9–10; 43 at 9–10.

   22. The position of CSM had twelve job requirements, all of which plaintiff satisfied as PSM.

      These were, an ability to: (1) lead and motivate employees in working as a team; (2) be

      decisive and work under demanding operational conditions and stressful environments;

      (3) “meet public contact profile”; (4) have excellent oral and written communication,

      leadership, initiative, and judgment skills; (5) demonstrate strong administrative skills

      and analytical abilities; (6) “require” rotation of shifts, days off, and holidays; (7) draw on

      prior airport experience; (8) maintain knowledge of company policies and procedures; (9)

      fulfill criminal background checks and qualify for unescorted privileges to airport

      security identification display areas; (10) secure appropriate airport and/or U.S. Customs

      security badges; (11) pass U.S. Department of Transportation’s mandated drug-testing
           Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 8 of 23

Civil No. 16-2837 (ADC)                                                                                 Page 8


        requirements; and (12) become a certified Ground Security Coordinator, if applicable.

        ECF Nos. 37 at 14; 43 at 12.

    23. On October 13, 2015, defendant informed plaintiff that a reorganization would be carried

        out as a result of which the position of PSM would be eliminated. ECF Nos. 37 at 3; 43 at

        2. At the time of her termination, plaintiff was not offered another position in the

        Passenger Service Department. Id.

    24. At some point, the PS Agents supervised by plaintiff were offered part-time positions as

        CS Agents in San Juan. ECF Nos. 37 at 16–17; 43 at 13. The PS Agents that plaintiff

        supervised were reclassified as CS Agents prior to plaintiff’s termination in 2015. They

        did not have any responsibility for loading or unloading luggage. ECF Nos. 28 at 7; 37 at

        22–24; 43 at 13.

    25. Aerostar Airport Holdings (“Aerostar”) became the operator of SJU, 6 at which time SJU

        underwent major renovations. ECF Nos. 28 at 4; 37 at 19.

    26. Between 2012 to December 2015, the number of flights for American Airlines in and out

        of SJU decreased substantially. ECF Nos. 28 at 4; 37 at 19.

    27. Prior to December 31, 2015, the Admirals Club at SJU was located in Terminal D. For

        many years, defendant operated its flights out of Terminal D. ECF Nos. 28 at 4–5; 37 at

        19–20.




6Plaintiff disputes the year that this happened. ECF No. 37 at 19. Defendant asserts it was sometime in 2013. ECF
No. 28 at 4.
           Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 9 of 23

Civil No. 16-2837 (ADC)                                                                                 Page 9


    28. As part of the renovations at SJU, defendant’s flight operations changed to Terminal C.

        ECF Nos. 28 at 4; 37 at 19. The Admirals Club remained in Terminal D. Thus, as a result

        of the change from Terminal D to Terminal C, the Admirals Club was no longer located

        in the terminal hosting defendant’s flights. ECF Nos. 28 at 5; 37 at 20.

    29. Defendant’s Senior Regional Manager in the Premium Service Department, Patsy Yuen-

        lyn (“Yuen-lyn”), executed a sworn statement attesting that Aerostar was not willing to

        fully pay for the rebuild of the Admirals Club in Terminal C to the specifications required

        by American Airlines. She attested defendant would have to pay a large portion of the

        construction costs and defendant did not have the budget to do so.7 ECF Nos. 28 at 5; 37

        at 20. Yuen-lyn attested that this was the reason defendant closed the Admirals Club in

        the fall of 2015, thereby eliminating the Premium Services Department in San Juan. Id.

    30. The Admirals Club was part of the operations of American Airlines in San Juan. ECF Nos.

        28 at 5; 37 at 20.

    31. American eliminated the Premium Services Department. ECF Nos. 28 at 5; 37 at 21.

    32. Defendant has not reopened the Admirals Club in SJU through today, more than three

        years after plaintiff’s termination. Id.

    33. Defendant possessed a document entitled “Position Detail” that identified, among other

        things, the classification of each individual employee, position title, employee group,




7Plaintiff disputes the credibility of Yuen-lyn’s sworn statement, specifically challenging her personal knowledge
of the situation. ECF No. 37 at 20. See infra § III(B)(1).
             Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 10 of 23

Civil No. 16-2837 (ADC)                                                                    Page 10


          employee subgroup, basis of pay, name of the supervisory unit, compensation plan

          category, and compensation level. 8 ECF Nos. 37 at 4; 43 at 4–5.

      34. Plaintiff claims that there were three American Airlines employees less senior than her

          that were part of the same workgroup, “Personnel Subarea,” with the same classification,

          “0004 Mgt Ops,” and the same compensation level of “03”—Sally Pérez, Ilsa Martínez,

          and Felipe Otero. Felipe Otero started working at American Airlines on February 26, 2015,

          approximately ten months prior to plaintiff’s termination. They shared the same pay scale

          as Front Line Supervisors, who are supervisors with direct customer contact. ECF Nos.

          28 at 6; 37 at 4–5, 21; 43 at 5–6.

      35. The Position Details for Sally Pérez lists her Organization Name as SJU Ramp/ Ground/

          Passenger/ Ground Equipment Maintenance. Ilsa Martínez and Felipe Otero reported to

          the Airport Operation. The Position Details for plaintiff lists her organization name as

          Premium Services SJU. ECF Nos. 37 at 5; 43 at 6.

      36. At the time plaintiff was laid off in December 2015, there were four individuals who held

          the title of CSM for defendant in San Juan: Vanessa Sacarello, Sally Pérez, Ilsa Martínez,

          and Felipe Otero. Ilsa Martínez retired from American Airlines on June 1, 2016, 152 days

          after plaintiff’s termination but less than six months after plaintiff’s termination.

          Defendant did not offer the CSM position held by Ilsa Martínez to plaintiff. By that time,




8   Defendant disputes the relevance of this document. ECF No. 43 at 4–5.
           Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 11 of 23

Civil No. 16-2837 (ADC)                                                                      Page 11


         plaintiff’s counsel had already communicated with defendant regarding plaintiff’s Law

         80 rights. ECF Nos. 28 at 6; 37 at 21–22; 43 at 16.

      37. Vanessa Sacarello was more senior to plaintiff. ECF Nos. 28 at 8; 37 at 24.

      38. Pérez, Martínez, and Otero, who had less seniority than plaintiff, worked in a different

         department from plaintiff. Plaintiff worked in the Premium Services Department. She

         reported directly to Yuen-lyn. ECF Nos. 28 at 6; 37 at 22. She indirectly reported to the

         General Manager. ECF Nos. 37 at 15; 43 at 12.

      39. CSMs were managed by the General Manager and their performance was evaluated by

         Mildred Fuentes-Viera. ECF Nos. 37 at 15; 43 at 12.

II.      Legal Standards

         A.     Summary Judgment Standard

         Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “A ‘genuine’ issue is one that could be resolved in favor of either party, and a ‘material

fact’ is one that has the potential of affecting the outcome of the case.” Calero-Cerezo v. United

States Dept. of Justice, 355 F.3d 6, 19 (1st Cir. 2004). Facts not properly controverted in accordance

with Local Civil Rule 56 “shall be deemed admitted.” Puerto Rico Am. Ins. Co. v. Rivera-Vázquez,

603 F.3d 125, 130–31 (1st Cir. 2010). All reasonable inferences are drawn in favor of the non-

moving party. Collazo-Rosado v. University of P.R., 765 F.3d 86, 92 (1st Cir. 2014). “[T]he burden

on the moving party may be discharged by ‘showing’—that is, pointing out to the district court—
          Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 12 of 23

Civil No. 16-2837 (ADC)                                                                       Page 12


that there is an absence of evidence to support the nonmoving party’s case.” Celotex Corp. v.

Catrett, 477 U.S. 317, 325 (1986).

       “[T]o survive summary judgment a plaintiff is not required to rely only on uncontradicted

evidence.” Calero-Cerezo, 355 F.3d at 19 (emphasis omitted). When “the record as a whole

presents many inconsistencies, displaying perspectives that favor in some lights the defendants

and in others the plaintiff,” and “plaintiff’s evidence is both cognizable and sufficiently strong

to support a verdict in her favor, the factfinder must be allowed to determine which version of

the facts is most compelling.” Id.

       In addition, “[i]t is a black-letter rule that state substantive law supplies the rules of

decision for a federal court sitting in diversity jurisdiction.” Lexington Ins. Co. v. General Accident

Ins. Co. of Am., 338 F.3d 42, 46 (1st Cir. 2003). Plaintiff brings her claims under Puerto Rico Law

80. “Law 80 creates a right of action for at-will employees fired ‘without just cause.’” Villeneuve

v. Avon Prod., Inc., 919 F.3d 40, 46 (1st Cir. 2019) (citing P.R. Laws Ann. tit. 29, § 185a). The “just

cause” standard aims to protect an employee from dismissal based “on a whim of the

employer.” P.R. Laws Ann. tit. 29, § 185b. The employer must nonetheless “‘give preference to

[retaining] those employees with greater seniority over those with less seniority within the same

occupational classification.’” Villeneuve, 919 F.3d at 46 (quoting Carrasquillo-Ortiz v. American

Airlines, Inc., 812 F.3d 195, 196 (1st Cir. 2016)).

III.   Analysis

       A.      Motion to Strike
            Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 13 of 23

Civil No. 16-2837 (ADC)                                                                   Page 13


          Plaintiff’s motion to strike and, to an extent, her cross-motion for partial summary

judgment, are premised on defendant’s alleged failure to satisfy the heightened pleading

standard imposed on employers by Law 80. ECF Nos. 36 at 1+2; 38-1 at 1. Plaintiff moves to

strike the majority of the facts alleged in defendant’s SUMF on the basis that defendant did not

plead those facts in its answer to the complaint. ECF No. 38-1 at 1. And, “[b]y failing to do so,”

plaintiff asserts defendant “waived its right to justify the employment termination with any

facts that were not alleged in the Answer to the Complaint.” ECF No. 38-1 at 6. The facts that

plaintiff identifies as omitted from the complaint constitute paragraphs six through thirty-nine

of the SUMF. Once those paragraphs, and all of defendant’s arguments derived therefrom, are

stricken, plaintiff argues, the undisputed material facts necessarily fall in her favor. ECF No. 36

at 1–2.

          Defendant asserts that plaintiff’s argument is premised on an inapplicable pleading

standard and otherwise amounts to an untimely challenge of the defensive pleadings pursuant

to Federal Rule of Civil Procedure 12(f). ECF No. 40 at 3.

          Law 80, as it appeared at the time of plaintiff’s termination, required an employer “‘to

plead in his answer to the complaint the facts that led to the dismissal, and to prove that it was

justified in order to be exempted from compliance with . . . this title.’” Cardalda-Sánchez v.

Universidad Carlos Albizu, 2009 WL 4015652 at *1 (D.P.R. Nov. 12, 2009) (omission in original)

(quoting P.R. Laws Ann. tit. 29, § 185k(a) (2006)). See ECF No. 36 at 6, n. 1. “The Supreme Court

of Puerto Rico has interpreted § 185k as establishing that the assertion of just cause for
          Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 14 of 23

Civil No. 16-2837 (ADC)                                                                          Page 14


termination is an affirmative defense,” and, therefore, may be waived if improperly pleaded. Id.

(citing Secretario del Trabajo v. J.C. Penney Co., 119 D.P.R. 660, 19 P.R. Offic. Trans. 702, 711 (1987)).

       However, “state pleading requirements, so far as they are concerned with the degree of

detail to be alleged, are irrelevant in federal court even as to claims arising under state law.”

Andresen v. Diorio, 349 F.3d 8, 17 (1st Cir. 2003). The Federal Rules of Civil Procedure apply in

Federal Courts sitting in diversity jurisdiction “as long as [the] Rule is consonant with both the

Constitution and the Rules Enabling Act, 28 U.S.C. § 2702, . . . ‘regardless of contrary state law.’”

Morel v. DaimlerChrysler AG, 565 F.3d 20, 24 (1st Cir. 2009) (quoting Gasperini v. Center for

Humanities, Inc., 518 U.S. 415, 427 n.7 (1996)). Because the Rules Enabling Act prohibits rules of

practice, evidence, and procedure in the federal courts that “abridge, enlarge or modify any

substantive right,” 28 U.S.C. § 2072(b), a rule that “relates directly to the practice and procedure

of the district court” by, e.g., “govern[ing] the in-court dispute resolution processes rather than

the dispute that brought the parties into court,” does not violate the Act, Morel, 565 F.3d at 24

(citation and internal quotation marks omitted). Rules 8 and 9 of the Federal Rules of Civil

Procedure, governing pleading standards and restricting heightened pleading requirements to

claims of fraud or mistake, are “quintessentially procedural,” and therefore applicable in this

case despite Law 80’s language. See Morel, 565 F.3d at 25.
             Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 15 of 23

Civil No. 16-2837 (ADC)                                                                                      Page 15


        Plaintiff’s amended motion to strike is accordingly DENIED. 9 ECF No. 38. Plaintiff’s

arguments in her cross-motion for partial summary judgment premised on this pleading-

standard argument necessarily fail. ECF No. 36.

        B.       Summary Judgment

        Plaintiff disputes defendant’s just cause for her termination. Plaintiff also argues that she

should have been reassigned as a CSM and a more junior CSM terminated in her stead. ECF

No. 36 at 2.

        Under Law 80, a dismissal is for just cause when, for example, the employer undergoes

a “[f]ull, temporary, or partial closing of [its] operations,” even where “the employer has more

than one office”; “[t]echnological or reorganization changes . . . and changes in the services

rendered to the public”; “[d]ownsizing made necessary by a reduction in the foreseen or

prevailing volume of . . . sales[] or profits at the time of discharge.” P.R. Laws Ann. tit. 29,

§ 185b(d)–(f). And, “if the employer fires ‘employees for one of those . . . reasons, . . . the

employer must give preference to those employees with greater seniority over those with lesser

seniority within the same occupational classification.’” Villeneuve, 919 F.3d at 46 (citation and

internal quotation marks omitted). Because Law 80 “is aimed at compensating workers, [it] must



9Plaintiff also claims she is prejudiced by defendant’s pleading deficiencies, having been blindsided at the eleventh
hour by defendant’s newly disclosed details of its theory of the case. Based on the applicable pleading standards
under the Federal Rules of Civil Procedure Rule 8, plaintiff’s claim of prejudice is baseless. Defendant identified its
just cause arguments in its answer to the complaint. ECF No. 20 at 6. Defendant notes that it has been forthright
with its affirmative defenses and theories of the case since at least July 2017. ECF No. 40 at 3. The Court does not
address defendant’s additional arguments challenging the timeliness of plaintiff’s motions because the Court
concludes that neither motion is successful on the merits. See ECF No. 40 at 1.
         Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 16 of 23

Civil No. 16-2837 (ADC)                                                                      Page 16


always be interpreted in a liberal and favorable manner for the employee.” Pi-Colón v. Sucesión

J. Serralles Second, Inc., 2017 P.R. App. Lexis 1505, at *26 (T.C.A. 2017) (certified translation at

ECF No. 32-2).

              1.     Just Cause

       Defendant attributes its decision to terminate plaintiff’s employment on Aerostar’s

remodel of SJU, which relocated defendant’s flights to Terminal C but retained the Admirals

Club in Terminal D. Defendant asserts that the cost it would have incurred to rebuild the

Admirals Club in Terminal C was not in its budget, also noting that the number of flights it has

operated through SJU has been decreasing over the last few years. Rather than have an Admirals

Club in a separate terminal than its flights, defendant opted to cease its Premium Services in SJU

and close the Admirals Club. ECF No. 27 at 4–5.

       Plaintiff’s argument hinges on defendant’s failure to provide financial documents

substantiating these business decisions. ECF No. 36 at 10–11. She does not dispute the core facts

alleged by defendant. Plaintiff agrees that the Premium Service Department and Admirals Club

were closed by American Airlines and that defendant told her she was being terminated in light

of this alleged corporate restructuring. ECF No. 29-1 at 50–51. She agrees that the Admirals Club

has not since been reopened. ECF Nos. 28 at 5; 37 at 21. She agrees that the Admirals Club should

be located in the same terminal as the airline’s flights. ECF No. 29-1 at 50. Lastly, plaintiff agrees

that defendant had substantially reduced the number of flights it operated through SJU between

2012 and December 2015. ECF Nos. 28 at 4; 37 at 19. But, without documentation evidencing
         Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 17 of 23

Civil No. 16-2837 (ADC)                                                                    Page 17


defendant’s financial data and the cost of relocating the Admirals Club, plaintiff asserts, there is

no “concrete proof” that the decision to close the Club, eliminate the Premium Services

Department, and subsequently terminate her employment “was not arbitrary or capricious.”

ECF No. 36 at 11.

       Plaintiff’s interpretation of Law 80’s standard of proof for employers is untenable. The

First Circuit Court of Appeals has held that Law 80 and Puerto Rico precedent is “sufficiently

clear that to show just cause an employer need only demonstrate that it had a reasonable basis

to believe” that the case fits within one of the enumerated scenarios in Law 80. See Pérez v.

Horizon Lines, Inc., 804 F.3d 1, 9 (1st Cir. 2015). The Court of Appeals explained, “To our minds,

Law 80’s language forbidding an employer [from] act[ing] on a whim suggests that a just

discharge is one where an employer provides a considered, non-arbitrary reason for an

employee’s termination that bears some relationship to the [company’s] operation.” Villeneuve,

919 F.3d at 48 (alterations in original) (citation and internal quotation marks omitted). Likewise,

“[w]hen considering Law 80 claims,” the Puerto Rico Supreme Court “consistently asks whether

an employer’s termination decision was ‘whimsical or abusive’ or whether the employer has

acted ‘abruptly or capriciously.’” Pérez, 804 F.3d at 9 (citing Narvaez v. Chase Manhattan Bank,

N.A., 120 D.P.R. 731, 20 P.R. Offic. Trans. 766, 773 (1988); Báez García v. Cooper Labs, Inc., 120

D.P.R. 145, 20 P.R. Offic. Trans. 153, 162 (1987)). The Puerto Rico Supreme Court has “resisted

reading Law 80 to impose statutory penalties ‘just because an employer makes an error of

judgment,’ since such a rigid reading (which would seem to require courts to regularly review
         Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 18 of 23

Civil No. 16-2837 (ADC)                                                                   Page 18


the merits of companies’ internal investigations) would go ‘beyond the letter and spirit of the

law.’” Id. at 9–10 (quoting Narvaez, 20 P.R. Offic. Trans. at 773). Thus, “while Law 80

undoubtedly circumscribes the reason for which an employer may terminate an employee[,] . . .

[courts] do not read the statute to require a factfinder to regularly review the objective accuracy

of an employer’s conclusions.” Villeneuve, 919 F.3d at 48 (citation and internal quotation marks

omitted) (alteration and omission in original).

       Plaintiff’s argument that defendant needed to provide specific financial data

substantiating its business decisions is not supported by the law. Surely such documents would

aid a factfinder in its determination of just cause, but the provision of such is not an inherent

requirement of Law 80. See Santiago-Colón v. Kraft Foods Puerto Rico, 2011 P.R. App. Lexis 2872,

at *32 (T.C.A. 2011) (certified translation at ECF No. 32-1) (noting that an employer’s decision to

implement technological or reorganization changes “does not have to necessarily be contained

in a formal plan prepared, ordinarily, by experts in the human resources administration or

operational area of a company”). Plaintiff’s argument is accordingly denied.

       However, plaintiff also disputes the credibility of Yuen-lyn’s statements substantiating

just cause. ECF Nos. 28 at 5; 37 at 20. Though plaintiff agrees with the core factual assertions

underlying defendant’s justification for her termination she disagrees that they necessarily

amount to “just cause” under Law 80. In other words, plaintiff essentially disputes the causal

link connecting the company’s circumstances and her termination. Yuen-lyn attested to

causation in a sworn declaration, explaining that because American Airlines lacked the budget
         Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 19 of 23

Civil No. 16-2837 (ADC)                                                                 Page 19


to rebuild the Admirals Club in Terminal C, the airline decided sometime in the fall of 2015 to

close the Club in SJU, eliminate the Premium Services Department in SJU, and subsequently lay

off its Premium Services Manager, plaintiff. ECF Nos. 28 at 5; 28-1; 37 at 20–21. Nonetheless,

plaintiff disputes Yuen-lyn’s personal knowledge of the reasons for her termination, noting that

Yuen-lyn did not “establish[] that she was in any way involved in the decision to close the

Admiral’s Club in San Juan,” “that she had any personal involvement in the closing of the Club”

or, that the decision to close the Club occurred within the fall of 2015 or some other timeframe

relevant to her termination. ECF No. 37 at 20. Regardless of Yuen-lyn’s credibility, the material

facts supporting defendant’s justification for terminating plaintiff remain undisputed. And the

unifying thread sewn through these uncontested facts is fairly obvious—upon Aerostar’s

remodeling at SJU, defendant opted to undergo an operational restructuring at SJU and

eliminate its Admirals Club and Premium Services Department in SJU. In doing so, defendant

asserts, it eliminated plaintiff’s position as PSM and terminated her.

       Whether this decision has proven to be a wise financial move for defendant is beside the

point under Law 80. A court “must perform an analysis of the manner in which a company

renders services or carries out its operations and whether decisions to make modifications are a

legitimate exercise of its directive power as a company.” Santiago-Colón, 2011 P.R. App. Lexis

2872 at *32. A court cannot impose on a private employer the task of “prepar[ing] formal or

expert studies to implement operational, technological, organizational or personnel reduction

changes.” Id. at *33. Thus, defendant’s asserted rationale withstands the Puerto Rico Supreme
           Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 20 of 23

Civil No. 16-2837 (ADC)                                                                                       Page 20


Court’s test as to whether the defendant’s decision “was ‘whimsical or abusive’ or whether

[defendant] has acted ‘abruptly or capriciously.’” See Pérez, 804 F.3d at 9 (citation omitted).

Accordingly, plaintiff’s request for summary judgment as to the just cause for her termination

is DENIED. ECF No. 36. Defendant’s request for summary judgment on the just cause

determination is GRANTED. ECF No. 27.

                 2.      Priority Retention Based on Seniority

        Plaintiff argues that defendant also failed to abide by Law 80’s requirement that it

prioritize retention in employment based on the employee’s seniority. Defendant contends that

the seniority preference in the statute does not apply because it did not have any comparable

positions to offer plaintiff.

        “Priority retention based on seniority has to be carried out within the same occupational

classification, as long as there are available vacant positions or positions held by employees who

have less seniority that they are able to perform, not between different occupational

classifications.” Santiago-Colón, 2011 P.R. App. Lexis 2872 at *19–20. 10 Law 80 “does not permit

bumping employees between different occupational classifications,” rather, “seniority is



10 An “‘occupational classification,’ . . . is defined as a ‘set of jobs that entail significantly similar tasks,’ and
constitutes the first step of grouping together work activities.” Santiago-Colón, 2011 P.R. App. Lexis 2872, at *45 n.26.
          [T]he “occupational classification” is the key concept for the purposes of establishing the skills or
          qualifications required to hold a position. In this context, a work position has been defined as the
          “defined set of tasks, duties and responsibilities that, in the framework of certain work conditions,
          constitutes the current work of an individual.” . . . For example, in the workforce of a company
          there can be 20 “administrative accounting officers” (occupational classification or level), of which
          15 perform cost control tasks (work positions) and 5 perform fiscal and financial analysis and
          registration tasks (work positions).
Id. at *45–46 n.26.
         Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 21 of 23

Civil No. 16-2837 (ADC)                                                                   Page 21


considered within each appropriate bargaining unit.” Id. at *20. There are four factors a court

must consider in resolving disputes regarding an employee’s occupational classification: “(1)

the functions and duties of the position; (2) the requirements for the position, which includes

the knowledge and skills required and educational background; (3) the form of compensation;

and (4) the manner in which the works is performed.” Id. at *20–21. Law 80 “does not require

the duties performed by employees in the same occupational classification to be identical, but

that they be able to perform them.” Id. at 49. And, “it is not the title that a company gives a

position or the compensation assigned to the position that matters.” Id. Rather, “the important

thing is to determine the similarities between the duties and requirements of a position in order

to group together into one same classification positions that share common characteristics.” Id.

Courts, however, should be mindful that “[t]he function of establishing occupational

classifications in a company and determining which classification an employee works in is a

managerial prerogative that ordinarily warrants great deference on the part of the courts.” Id. at

*21 (citation and internal quotation marks omitted).

       The parties both walk through this four-part analysis, focusing on different aspects of the

PSM and CSM positions to sustain their diverging argument. As defendant succinctly

summarized in its surreply in support of its motion for summary judgment:

       [Plaintiff] fails to rebut the dispositive facts regarding the three Customer Service
       Managers she uses as comparators: that a significant part of their responsibilities
       involved managing operations she never managed and supervising a group of
       employees (Fleet Service Clerks) she did not supervise. Instead, she argues that
       her core responsibilities were to supervise employees and to ensure good
         Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 22 of 23

Civil No. 16-2837 (ADC)                                                                    Page 22


       customer service. She lists a litany of duties she performed while supervising
       employees in the Admirals Club, including ensuring compliance with policies and
       evaluating their performance. She also argues that she sometimes supervised
       [Customer] Service Agents in the terminal and gate areas.

ECF No. 42 at 2. Indeed, the parties do not disagree as to the functions, duties, requisite

background, compensation, and manner of work for the CSM and PSM positions. See supra § II.

And they each present testimonial evidence favoring their descriptions. See ECF Nos. 28 at 5; 37

at 9; 43 at 4. However, they prioritize different aspects of each position to favor their arguments.

Defendant focuses on the undisputed fact that plaintiff’s “responsibilities did not include

supervising the Ramp operations and the Fleet Service Clerks, a significant responsibility of her

three comparators.” ECF No. 42 at 2. Plaintiff focuses on the overlapping supervisory and

customer service aspects of the PSM and CSM positions, as well as the positions’ analogous

training and background requirements and American Airline’s comparable personnel

classifications of the positions. ECF No. 36 at 3–5.

       The Court finds that both interpretations of the CSM and PSM job description are

supported by the evidence and plausible. In other words, there exists a dispute of material facts

essential to the outcome of plaintiff’s Law 80 claim, precluding entry of summary judgment for

either party. Defendant’s motion for summary judgment is therefore DENIED with respect to

its seniority argument. ECF No. 27. Plaintiff’s cross-motion for partial summary judgment is

DENIED. ECF No. 36.
         Case 3:16-cv-02837-ADC Document 50 Filed 09/10/19 Page 23 of 23

Civil No. 16-2837 (ADC)                                                                  Page 23


IV.    Conclusion

       Defendant’s motion for summary judgment is GRANTED IN PART and DENIED IN

PART. ECF No. 27. Plaintiff’s amended motion to strike and plaintiff’s cross-motion for partial

summary judgment are DENIED. ECF Nos. 36, 38. Within fifteen days of the date of this order,

the parties are to provide the Court with dates they are available for a settlement conference and

proposed trial dates.

       SO ORDERED.

       At San Juan, Puerto Rico, on this 10th day of September, 2019.

                                                  S/AIDA M. DELGADO-COLÓN
                                                  United States District Judge
